Citation Nr: 1331131	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg condition manifested by poor circulation, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in January 2013 and remanded for additional development.  The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was also remanded.  In a June 2013 rating decision, the Department of Veterans Affairs Appeals Management Center (AMC) granted entitlement to service connection for peripheral neuropathy of the right and left lower extremities with evaluations of 20 percent each.  As the claim was granted in full, it is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).  

The Veterans Benefits Management System (VBMS) reflects that the appellant submitted a document in June 2013 stating, "Please be advi[s]ed that my VA treatment records are located at the VAMC Orlando, Florida.  I have been treated at the VAMC Orlando, Florida, for the past 15 years.  Please review these records."  The most recent VA treatment records in the claims file are from August 2010.  As the appellant specifically requested that VA review the records, and the most recent records have not been associated with the claims file, the case must be remanded to satisfy VA's duty to assist.

The appellant was evaluated at a VA examination in April 2013, as requested in the January 2013 Board remand.  The VA examiner found the appellant had bilateral lower extremity sensory motor neuropathy that was "at least as likely as not related to his exposure to [TCE] in the service."  However, the VA examiner did not directly address whether the appellant had a leg condition manifested by poor circulation.  In the January 2013 remand, the Board had instructed the VA examiner to diagnose the appellant's lower extremity disability, taking into account his reports of poor circulation.  The April 2013 examiner noted that the appellant was there to evaluate his bilateral lower extremity peripheral neuropathy and to opine as to its etiology.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not address whether the appellant has a separate disability manifested by poor circulation or whether the poor circulation was a symptom of his service-connected bilateral peripheral neuropathy of the bilateral lower extremities, the Board finds that the VA examination is inadequate and a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from August 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  After the records have been associated with the claims file, schedule the appellant for a VA examination to determine the following:

(a)  Determine whether the appellant has a bilateral leg condition manifested by poor circulation.

(b)  If the appellant is diagnosed with a bilateral leg condition manifested by poor circulation, provide opinions as to: 

(i) whether it is at least as likely as not (50 percent probability) that the lower extremity disorder was caused or aggravated by his service, to include exposure to trichloroethylene; and 

(ii) whether it is at least as likely as not (50 percent probability) that the lower extremity disorder is caused or aggravated by his service-connected bilateral peripheral neuropathy of the lower extremities.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a bilateral leg condition manifested by poor circulation, to include as due to chemical exposure.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



